Title: To Benjamin Franklin from James Woodmason, 12 September 1780
From: Woodmason, James
To: Franklin, Benjamin


Sir
London 12 Sept: 1780
The 3 Machines for Copying of Writings which you subscribed for, are now ready to be deliverd to your Order. I beg the favour of you to order payment to be made on delivery. as Messrs: Watt & Co: have deliverd none without. Each Machine is £6/6s. & the packing Cases 6s/ more. The Paper which is particularly prepard is only to be had from me at 18s/pr Rm insides. The Copying Ink Powder will be necessary to be had also at 18s pr dozen. The Copy which you sent will not stand any time. Ours will stand as long as the original. I am Sir Your most Obedt. hble Servt
James Woodmason
Dr: Franklin
 
Addressed: Dr: Franklin / Passy / a Paris
Notation: James Woodmason. London 12 sept. 80
